                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHAWN MOORE,                             :    Civil No. 1:18-CV-1523
                                         :
                     Plaintiff           :
                                         :    (Judge Rambo)
            v.                           :
                                         :    (Magistrate Judge Carlson)
JOHN WETZEL, et al.,                     :
                                         :
                    Defendants           :

                            MEMORANDUM ORDER

      I.     Statement of Facts and of the Case.

      This case comes before the court on a motion to strike filed by the plaintiff,

(Doc. 47), a motion which asks this court to strike a reply brief or in the alternative

file a sur-reply. For the reasons set forth below, we will deny this motion.

      II.    Discussion

             A. Rule 12(f), the Legal Standard

      Rule 12(f) of the Federal Rules of Civil Procedure governs motions to strike

pleadings and provides, in part, that:

      (f) Motion to Strike. The court may strike from a pleading an
      insufficient defense or any redundant, immaterial, impertinent, or
      scandalous matter.

F. R.Civ. P., Rule 12(f).

      While rulings on motions to strike rest in the sound discretion of the court,

Von Bulow v. Von Bulow, 657 F.Supp. 1134, 1146 (S.D.N.Y. 1987), that discretion
is guided by certain basic principles. Because striking a pleading is viewed as a

drastic remedy, such motions are Agenerally disfavored.@ Kaiser Aluminum &

Chemical Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1057 (C.A.La.,

1982). As one court has aptly observed: Astriking a party's pleadings is an extreme

measure, and, as a result, . . . >[m]otions to strike under Fed .R.Civ.P. 12(f) are

viewed with disfavor and are infrequently granted.= Lunsford v. United States, 570

F.2d 221, 229 (8th Cir.1977) (citing 5 Wright & Miller, Federal Practice and

Procedure. Civil ' 1380 at 783 (1969)). See also, Resolution Trust Corp. v. Gibson,

829 F.Supp. 1103, 1106 (W.D.Mo.1993); 2 James Wm. Moore et al., Moore's

Federal Practice ' 12.37[1] (3d ed. 2000).@ Stanbury Law Firm v. I.R.S., 221 F.3d

1059, 1063 (8th Cir. 2000). In practice, courts should exercise this discretion and

strike pleadings only when those pleadings are both Aredundant, immaterial,

impertinent, or scandalous@ and prejudicial to the opposing party. Ruby v. Davis

Foods, Inc., 269 F.3d 818, 820 (7th Cir. 2001).

      Moreover, consistent with this sparing approach urged by the courts with

respect to motions to strike, those Apleadings@ that may be subject to a motion to

strike are construed narrowly. Recognizing that briefs are, by their nature,

argumentative and sometimes contentious filings, it is generally held that a briefBas

opposed to other forms of pleadingsB typically will not be considered a Apleading@


                                         2
which is properly the subject of a motion to strike. Hrubec v. National R.R.

Passenger Corp., 829 F.Supp. 1502, 1506 (N.D.Ill.,1993), citing Anna Ready Mix,

Inc. v. N.E. Pierson Const. Co., 747 F.Supp. 1299, 1303 (S.D.Ill.1990), and Board of

Education v. Admiral Heating and Ventilation, Inc., 94 F.R.D. 300, 304

(N.D.Ill.1982).

      In this case, upon consideration of this motion to strike we find that one of the

objects of the motion, namely, the defendants’ reply brief, is not the appropriate

subject of a motion to strike. Hrubec v. National R.R. Passenger Corp., 829

F.Supp. 1502, 1506 (N.D.Ill.,1993). Furthermore, recognizing that       A[m]otions to

strike under Fed .R.Civ.P. 12(f) are viewed with disfavor and are infrequently

granted,@ Lunsford v. United States, 570 F.2d 221, 229 (8th Cir.1977), we find that it

has not been shown that the assertions in this brief are both Aredundant, immaterial,

impertinent, or scandalous@ and unfairly prejudicial. Ruby v. Davis Foods, Inc., 269

F.3d 818, 820 (7th Cir. 2001). Therefore, in the exercise of our discretion, Von

Bulow v. Von Bulow, 657 F.Supp. 1134, 1146 (S.D.N.Y. 1987), we will deny this

motion to strike. As for the plaintiff’s request to file a sur-reply, Local Rule 7.7

provides that no further briefs, beyond a movant=s reply brief, may be filed without

leave of court. In this case our consideration of the pending motions filed in this

matter leads us to conclude that the submission of further briefs, beyond those


                                          3
normally permitted by the local rules, is not necessary.

      III.   Conclusion

      Accordingly, for the foregoing reasons, the plaintiff=s motion to strike (Doc.

47) is DENIED.

      So ordered this 8th day of March 2019.


                                              S/Martin C. Carlson
                                              Martin C. Carlson
                                              United States Magistrate Judge




                                          4
